DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species 
    PNG
    media_image1.png
    130
    165
    media_image1.png
    Greyscale
 in the reply filed on 11/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 6-15, and 17, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.
Claims 1, 3, 16, 18 and 19, are elected and being examined.

Response to Amendment
The previous rejections are modified in light of the Applicant’s amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, it appears that “harder” is a typographical error for “hardener.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the hardener comprises a component including the structural element I  
    PNG
    media_image2.png
    112
    162
    media_image2.png
    Greyscale
, wherein R1, R2 R3 and/or R3….form a cycle between R2/R3 and /or R1/R4…” However, claim 1 further recites “the hardener further comprises a 
    PNG
    media_image3.png
    129
    154
    media_image3.png
    Greyscale
…” Since the DBN is a compound that has a formula that is encompassed by the formula I cited above, it is unclear whether the claim only requires that at least one hardener of formula I is the DBN, or if more than one hardener is required, such as the DBN and another hardener with a different formula encompassed by formula I.
On page 5-6 of the Applicant’s specification, it appears that “at least one component” exhibits the structural formula and in all of the Applicant’s examples there are no mixture of hardeners, but only one hardener is used (i.e. DBN). Thus, for examination purposes, the claim is interpreted as at least one hardener of formula I is the DBN.

Claim 3 recites, “wherein the hardener does not include any NH functionality…” However, the hardener in claim 1 has the formula I and also formula II. It is unclear which hardener should not have any NH functionality.

Claim(s) 16, 18 and 19 are dependent claims which fail to alleviate the issues cited above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 16, 18 and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being US 2003/0144416 A1 to Tarbutton et al. (hereinafter Tarbutton).

Regarding claims 1, 3, 16, 18 and 19, Tarbutton teaches an epoxy adhesive composition comprising a catalyst, and a reactive epoxy resin (See abstract and para 10), wherein the catalyst is a combination of two different cyclic amidine catalyst (para 12, para 37-38), such as a substituted 1,4,5,6,-tetrahydropyrimidine and an imidazole (para 38), wherein the imidazoline is preferably 2-ethyl-4-methylimidazoline 
    PNG
    media_image4.png
    113
    142
    media_image4.png
    Greyscale
used in an amount of 1-8 wt% and the 1,4,5,6,-tetrahydropyrimidine is used in an amount of 3-8.5 wt% per the composition (para 41), which meets the claimed range cited in claim 18. Tarbutton further teaches that a specific example of a cyclic amidine catalyst is 1,5-diazabicyclo<4.3.0>non-5-ene (DBN) (i.e. substituted 1,4,5,6,-tetrahydropyrimidine) in an amount of 2.88-6.93 wt% of the composition, (See Table 2, para 109-111). The above DBN meets the claimed hardener that does not have any NH functionality and the nitrogen density D as cited by the Applicant in their examples and page 31-34 of their specification and meets claims 3 and 16, and the above 2-ethyl-4-methylimidazoline meets the claimed hardener having the formula I wherein R3/R2 form a cycle, and R1 is C2H5 and R4 is hydrogen. Tarbutton also teaches the composition teaches further containing toughening agents (para 42) which meets the claimed additives cited in claim 19.

Claim(s) 1, 3, 16, 18 and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being JP 2016-108454 A to Yasunaga et al. (hereinafter Yasunaga).

Regarding claims 1, 3, 16, 18 and 19, Yasunaga teaches an adhesive composition comprising (A) an epoxy resin having an alicyclic structure, (B) an aromatic epoxy resin, (C) an acid anhydride, (D-2) diazabicyclononene, and (E) a filler  (See abstract), wherein the epoxy resin having an alicyclic structure is specifically 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (Celloxide 2021p), (para 33, and Example 9, Table 1, para 38), and (D) is specifically diazabicyclononene (DBN), (para 33, and Example 4, Table 1, para 38). The above 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (i.e. ECC), meets the claimed epoxy and DBN meets both the claimed hardener having formula I wherein R2/R3 and R1/R4 form a cycle and formula II of the claimed hardener as cited by the Applicant in their examples and page 31-34 of their specification. The above meets claims 1-3, 5, 16, and 19. Yasunaga further teaches the DBN is used in an amount of 6.5 wt% of the composition (See Example 4, Table 1, para 38), which meets claim 18.
Yasunga also teaches the D component can further be diazabicycloundecan (DBU) or DBN, or a combination of 2 or more thereof (para 21). The above DBU also meets the claimed hardener having structural formula I wherein R2/R3 and R1/R4 form a cycle with no NH functionality, while DBN meets the structural formula II.

Claim(s) 1, 3, 16, 18 and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being US 5,560,934 A to Afzali-Ardakani et al. (hereinafter Afzali).

Regarding claims  1, 3, 16, 18 and 19, Afzali teaches an epoxy composition comprising 100 parts of acetaldehyde bis-(3,4-epoxycyclohexylmethyl) acetal (acetal diepoxide), 80 parts of hydroxyhydrophthalic anhydride, 3 parts of ethylene glycol, and 2.5 parts of amine catalyst, specifically 1,5-diazabicyclo[4.3.0]non-5-ene (DBN), (See Table 1, col 11, col 4 to col 12, ln 20). Afzali further teaches a filler may be included (col 6, ln 50). The above acetal diepoxide meets the claimed epoxy since it contains an epoxycyclohexane and the DBN meets both the claimed hardener having formula I wherein R2/R3 and R1/R4 form a cycle and formula II of the claimed hardener as cited by the Applicant in their examples and page 31-34 of their specification. The above meets claims 1-3, 5, 16, and 19. Afzali further teaches the above DBN is used in an amount of 1.3 wt% of the composition (See Example 4, Table 1, para 38), which meets claim 18.

Claim(s) 1, 3, 16, 18 and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being WO 2015/064555 A1 to Fujimoto et al. (hereinafter Fujimoto).

Regarding claims 1, 3, 5, 16, 18 and 19, Fujimoto teaches a resin composition comprising (A) a polymer, (B) a photoacid generator, (C) an alicyclic epoxy compound, (See abstract), and (D) a basic compound (para 7). Specifically, the composition contains 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (ECC) as the alicyclic epoxy compound (See C1, and Examples, para 184 and Table 2), and 1,5-diazabicyclo[4.3.0]non-5-ene (DBN), (See D2, and Examples, para 184, Table 2), wherein the DBN is used in an amount of 0.05 wt% of the composition, (See Table 2, Example 47). Fujimoto further teaches other additives both the claimed hardener having formula I wherein R2/R3 and R1/R4 form a cycle and formula II of the claimed hardener as cited by the Applicant in their examples and page 31-34 of their specification. The above meets claims 1-3, 5, 16, 18 and 19.  

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
On page 11-13, the Applicant argues that none of the prior art of Yasunaga, Afzali and/or Fujimoto teaches the hardener formula I and hardener formula II (i.e. DBN). This is not persuasive because, as cited above, DBN meets both the structural formula I wherein R2/R3 and R/4 form a cycle and the structural formula II.
Furthermore, Yasunga also teaches the D component can further be diazabicycloundecan (DBU) or DBN, or a combination of 2 or more thereof (para 21). The above DBU also meets the claimed hardener having structural formula I wherein R2/R3 and R1/R4 form a cycle with no NH functionality, while DBN meets the structural formula II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HA S NGUYEN/Examiner, Art Unit 1766        


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766